Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on February 17, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022.  The requirement is made FINAL.

Response to Amendment
The Amendment filed February 17, 2022 has been entered. Claims 1-17 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed November 18, 2021.

Response to Arguments
Applicant's arguments filed February 17, 2022  have been fully considered but they are not persuasive.
a camera that is operable to capture a video stream of a view of said exterior room. Additionally, Applicant’s arguments against the camera in Libby is not persuasive because the camera in Applicant’s claim was rejected due to the combination of McManigal’s camera with the other structures of Libby (see claim 1 rejection below). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation of “a privacy window” is given little patentable weight because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

In regards to applicant’s arguments that “Applicant does not see what elements of Claim 8 the Examiner cites as disclosed by Boissevain”, examiner contends that Boissevain was used to cite that privacy windows are old and well-known in the art. The combination of the structures of Libby and McManigal is used to reject the functional limitations of claim 8, while Boissevain was used as evidence that privacy windows are well-known; thus one of ordinary skill in the art would be able to combine the structures of Libby and McManigal to achieve the three functionalities that Applicant is claiming. i.e. allowing those inside a structure to see outside; allowing natural light through the window; and not allowing those outside the structure to see inside the structure. Examiner also contends that Applicant’s arguments for the 
In regards to Applicant’s arguments for claim 9, see examiner’s response to Applicant’s arguments for claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Libby et al. (US Patent No. 7180489), hereinafter Libby, in view of McManigal (US Patent No. 5253051) cited in the IDS filed September 27, 2019, hereinafter McManigal.
Claim 1, Libby teaches a privacy window (Fig. 1 shows a window unit 100) comprising:
an opening in a wall of a room of a building (Fig. 1 shows a window unit 100 in a wall of a building. Col. 2, lines 41-42, states, “The window unit 100 may be installed, for example, in an wherein said opening is disposed between an interior of said room and an exterior of said room (Fig. 1 shows a kitchen window disposed between an interior [the kitchen] and an exterior [the outside of the house]);
a translucent portion disposed within a first portion of said opening (Col. 2, lines 41-44, states, “The window unit 100… may be closed by casements or sashes containing transparent, translucent, or opaque glass…”); 
an electronic display disposed within a second portion of said opening (Fig. 1 shows video display 140. Col. 2, lines 51-55, states, “A video display panel 135… is provided with a video display 140…”), wherein said electronic display comprises a display surface and a rear surface (Fig. 1 shows video display 140), wherein said rear surface is permanently opaque (Col. 2, lines 57-61, lists examples of display types such as “…a liquid crystal display, a plasma display, a CRT display, or any other appropriate type of display… the type found in many modern computers.” These displays generally have opaque rear surfaces.), wherein said display surface of said electronic display is disposed facing said interior of said room (Fig. 1 shows the display surface of video display 140 to be facing the interior [the kitchen].), wherein said electronic display is operable to display video on said display surface (Col. 2, lines 51-55, states, “A video display panel (also referred herein as media panel 135)… is provided with a video display 140 adapted to receive a video signal from a video signal source (not shown) and to display corresponding video images.”);
a camera positioned such that it is operable to capture a video stream of a view of said exterior of said room, wherein said view would be at least partially visible to a first observer within said room if a portion of said translucent portion were transparent (Fig. 1 shows the glass and
an interconnection between said electronic display and said camera operable to enable said electronic display to display at least a portion of said video stream (Col. 6., lines 7-25, states, “…the video display 214 is connected through appropriate wiring, or through wireless communications, to one, or preferably, a variety, of signal sources… The source can be switched to a security camera…”), wherein said translucent portion and said electronic display are disposed such that a second observer outside of said room is unable to observe details within said room through said privacy window (Fig. 1 shows that the inside is unobservable from the outside if the glass panes are translucent as indicated in the specifications in col. 2, lines 41-44).
Libby does not expressly disclose a camera positioned such that it is operable to capture a video stream of a view of said exterior of said room. However, McManigal teaches a camera positioned such that it is operable to capture a video stream of a view of said exterior of said room (Col. 4, lines 11-17, states, “…the input to the video means can be from a camera represented at 140 in Fig. 2… from which [the viewer] would view the external scene were there an actual window bounded by lines 88…” Figure 2 also shows the camera 140 placed outside the room interior 80).
Libby and McManigal are both considered to be analogous to the claimed invention because they are in the same field of windows having video display surfaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date 
Claim 3, Libby in view of McManigal teaches the privacy window of claim 1 above. Libby further teaches the privacy window of claim 1, wherein said translucent portion comprises at least one of privacy glass, glass block, frosted glass, stained glass, translucent polymer, and translucent film (Col. 2, lines 41-44, disclose a window unit containing translucent glass). Someone with ordinary skill in the art would understand that a translucent glass is a type of privacy glass.
Claim 4, Libby in view of McManigal teaches the privacy window of claim 1 above. Libby further teaches the privacy window of claim 1, wherein said first portion of said opening and said second portion of said opening together substantially make up an entirety of said opening (Fig. 1 shows the window 130 and media panel 135 constitutes the entirety of the window opening).
Claim 5, Libby in view of McManigal teaches the privacy window of claim 1 above. Libby further teaches the privacy window of claim 1, further comprising muntins disposed between said first portion of said opening and said second portion of said opening (In Fig. 1, glass 160 is shown to have muntins).
Claim 7, Libby in view of McManigal teaches the privacy window of claim 1 above. Libby does not expressly disclose a camera positioned within a perimeter of the opening. However, wherein said camera is positioned within a perimeter of said opening (Figs. 1 and 2 show the camera positioned within the perimeter of the window).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby to incorporate the teachings of McManigal to put the camera within the perimeter of the window because the camera provides a view of the room’s exterior such that the view would correspond to the same view if the viewer was looking out the window (Col. 2, lines 2-11).
Claim 9, Libby teaches a privacy window (Fig. 1 shows a window) comprising:
a frame (Fig. 1 shows a window frame 110), wherein said frame defines a perimeter of said privacy window (Fig. 1 shows the window frame 110 defines a perimeter of the window), wherein said frame defines a plane of said privacy window (Fig. 1 shows the window frame 110 defines a plane of the window), said plane having a first surface and a second surface opposite from said first surface (Fig. 1 shows a window with a 1st surface [facing the outside of the kitchen] and a 2nd surface [facing the inside of the kitchen]), wherein said frame defines an area of said privacy window (Fig. 1 shows the window frame 110 defines the area of the window);
a translucent portion disposed within a first portion of said area (Col. 2, lines 41-44, states, “The window unit 100… may be closed by casements or sashes containing transparent, translucent, or opaque glass…”);
an electronic display disposed within a second portion of said area (Col. 2, lines 51-55, states, “A video display panel (also referred herein as media panel 135)… is provided with a video display 140 adapted to receive a video signal from a video signal source (not shown) and wherein said electronic display comprises a display surface and a rear surface (Col. 2, lines 51-55), wherein said rear surface is permanently opaque (Col. 2, lines 57-61, lists examples of display types such as “…a liquid crystal display, a plasma display, a CRT display, or any other appropriate type of display… the type found in many modern computers.” These displays generally have opaque rear surfaces), wherein said display surface of said electronic display is substantially parallel to said plane and facing a first direction substantially perpendicular to said plane (Fig. 1 shows the video display 140 is substantially parallel to the window frame 110 and that it’s facing a direction [facing inside the kitchen] substantially perpendicular to the plane defined by the window frame 110), wherein said electronic display is operable to display video on said display surface (Col. 2, lines 51-55, states, “A video display panel (also referred herein as media panel 135)… is provided with a video display 140 adapted to receive a video signal from a video signal source (not shown) and to display corresponding video images.”), wherein said display surface of said electronic display is visible from a first side of said privacy window (Fig. 1 shows the display surface of video display 140 to be facing the interior [the kitchen]), wherein said display surface of said electronic display is not visible from a second side of said privacy window (Fig. 1 shows the display surface of video display 140. The opaque back of the video display [Col. 2, lines 57-61] prevents an observer on the 2nd side of the window [outside of the kitchen window, in this case] to be able to watch the video display surface), wherein said first side of said privacy window is opposite from said second side of said privacy window (Fig. 1 shows a window with a 1st side [facing the inside of the kitchen] and a 2nd side [facing the outside of the kitchen]);
an interconnection between said electronic display and said camera operable to enable said electronic display to display at least a portion of said video stream (Col. 6., lines 7-25, states, “…the video display 214 is connected through appropriate wiring, or through wireless communications, to one, or preferably, a variety, of signal sources… The source can be switched to a security camera…”), wherein said translucent portion and said electronic display are disposed such that a first observer disposed on said second side of said privacy window is unable to observe details through said privacy window (Fig. 1 shows that the inside is unobservable from the outside if the glass panes are translucent as indicated in the specification, specifically under col. 2, lines 41-44).
Libby does not expressly disclose a camera operable to capture a video stream, wherein said camera is disposed facing a second direction substantially opposite from said first direction. However, McManigal teaches a camera operable to capture a video stream (Fig. 2 shows a camera 140 placed outside of the room interior 80. Col. 4, lines 11-17, states, “…the input to the video means can be from a camera represented at 140 in Fig. 2… from which [the viewer] would view the external scene were there an actual window bounded by lines 88…”), wherein said camera is disposed facing a second direction substantially opposite from said first direction (Fig. 2 shows the camera is facing the 2nd direction [outside of the room], which is opposite of the 1st direction [inside of the room]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby to incorporate the teachings of McManigal to add the camera operable to capture a video stream of the outside of the room because the camera affords the viewer “the advantages of a window looking out onto a very 
Claim 10, Libby in view of McManigal teaches the privacy window of claim 9 above. Libby does not expressly disclose a microphone facing the outside of the room, with the microphone able to capture audio stream. However, McManigal teaches a window further comprising a microphone facing said second direction, wherein said microphone is operable to receive an audio stream (Fig. 2 shows a microphone 24 facing the outside of the room).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby to incorporate the teachings of McManigal to put a microphone outside of the room in order to capture external sounds (col. 5, lines 23-27). If a person inside the room wants to see details of the outside of the room, then it would also be desirable to hear details of the events unfolding outside for additional information.
Claim 11, Libby in view of McManigal teaches the privacy window of claim 9 above. Libby does not expressly disclose a sound generating apparatus inside the room operable to reproduce an audio stream. However, McManigal teaches a window further comprising a sound generating apparatus facing said first direction, wherein said sound generating apparatus is operable to reproduce said audio stream (Fig. 2 shows a speaker 24’ facing the inside of the room).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby to incorporate the teachings of .

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Libby in view of McManigal as applied to claim 1 above, and further in view of Shrivastava et al. (US Publication No. 2020/0259237 A1), hereinafter Shrivastava.
Claim 2, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 1 above. However, neither Libby nor McManigal explicitly discloses the specific limitation wherein at least a portion of said translucent portion is an electrochromic portion operable to be in a translucent state.
Regardless, Shrivastava teaches a window wherein at least a portion of said translucent portion is an electrochromic portion operable to be in a translucent state
Libby, McManigal, and Shrivastava are all considered to be analogous to the claimed invention because they are in the same field of windows. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby in view of McManigal to incorporate the teachings of Shrivastava to use an electrochromic material for the translucent portion of the window because “electrochromic windows offer an elegant solution that improves lighting, heating, and occupant comfort in a modern building” (par. 0342, lines 5-7).
Claim 6, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 1 above. However, neither Libby nor McManigal explicitly discloses the specific limitation wherein said second observer outside of said room is substantially unable to observe details within said room through said privacy window when said privacy window is in a zero power state.
Regardless, Shrivastava teaches a window wherein said second observer outside of said room is substantially unable to observe details within said room through said privacy window when said privacy window is in a zero power state (par. 0003, lines 1-10, see direct quotation above).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby in view of McManigal to incorporate the teachings of Shrivastava to use an electrochromic material for the translucent portion of the window because it is readily understood by one skilled in the art that electrochromic windows are not transparent when a voltage is applied on it. Conversely, when a voltage is not .

Claims 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Libby in view of McManigal as applied to claims 1 and 9 above, and further in view of Boissevain et al. (WO 2015/121352), hereinafter Boissevain.
Claim 8, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 1 above. Libby further teaches the privacy window of claim 1, wherein said privacy window is operable to simultaneously:
provide light from said exterior of said room to said interior of said room through said translucent portion (the window in Fig. 1 allows light into the interior); and
prevent said second observer from substantially observing details within said room through said privacy window (Col. 2, lines 41-44, states, “The window unit 100… may be closed by casements or sashes containing transparent, translucent, or opaque glass…”).
Libby does not expressly disclose that the window can simultaneously provide the two functions above as well as provide the person inside the room a view of the video stream of outside the room. However, McManigal teaches a window that provide[s] said first observer said video stream of said view of said exterior of said room
“Privacy windows are known in the art,” states Boissevain (page 2, line 5). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the functionalities of the apparatus in Libby and McManigal to come up with an apparatus being able to provide all three functionalities simultaneously to realize the combination of benefits and advantages of Libby and McManigal, as stated above. Specifically, with the recited structures above and the references cited, it is to be understood that at any given time, the window is translucent; thus, the window allows light to pass through which is often desirable for many occupants. At the same time, the video display will be running with a video stream of the exterior of the room to allow the person inside the room to observe details of the room’s exterior for at least enjoyment and/or security reasons while the window is translucent and provides privacy. While the window is translucent and the video display is running, a person in the room’s exterior will be unable to observe any details of the room’s interior, which provides privacy and security to those inside the room. These are readily understood and desirable advantages.
Claim 12, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 9 above. However, neither Libby nor McManigal explicitly discloses the specific limitation for the window further comprising a light source operable to project light from said privacy window toward said second direction.
Regardless, Boissevain teaches a window further comprising a light source operable to project light from said privacy window toward said second direction
Libby, McManigal, and Boissevain are all considered to be analogous to the claimed invention because they are in the same field of windows which allow the person inside to observe details of the outside. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby in view of McManigal to incorporate the teachings of Boissevain to add a “lighting unit [that] is configured to irradiate at least one of the surfaces of the window panel…, thereby inducing said (visible) privacy light and reducing visibility through the window panel in at least one direction…” (page 3, lines 16-18). While the light source in Boissevain is used specifically to induce privacy for the window, it is readily understood that the light source can also illuminate the immediate area outside the window to allow for the person inside the room to observe details of the room’s exterior at night time.
Claim 13, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 9 above. However, neither Libby nor McManigal explicitly discloses the specific limitation wherein said light source comprises at least one of a visible light source and an infrared light source.
Regardless, Boissevain teaches a window wherein said light source comprises at least one of a visible light source and an infrared light source (Page 9, lines 24-27, states, “…the lighting unit is configured to provide lighting unit radiation… [which] may include one or more of UV radiation and visible light”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby in view of McManigal to incorporate the teachings of Boissevain to add a visible light source to provide privacy (page 3, lines 16-18, 
Claim 14, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 9 above. However, neither Libby nor McManigal explicitly discloses the specific limitation wherein the window has two light sensors operable to adjust the brightness of the electronic display.
Regardless, Boissevain teaches a window further comprising:
a first light sensor operable to detect a first light level incident on said display surface (Fig. 1A shows an inside light sensor 415);
a second light sensor operable to detect a second light level incident on said rear surface (Fig. 1A shows an outside light sensor 405); and
a brightness controller operable to adjust a brightness of said electronic display at least partially based on said first light level and said second light level (Page 11, lines 22-33, to page 12, lines 1-2, discloses that the light sensors are used to detect the ambient light to control the light radiation intensity on the window to adjust privacy on either or both sides of the window).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby in view of McManigal to incorporate the teachings of Boissevain to use the light sensors to control the brightness of the electronic display because controlling brightness of a display via an ambient light sensor is common knowledge now, especially with electronic devices such as phones and tablets. However, most of these electronic devices only have one light sensor. Boissevain, on the other hand, discloses 
Claim 15, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 9 above. However, neither Libby nor McManigal explicitly discloses the specific limitation wherein the window has an occupancy sensor that controls the power state of the electronic display.
Regardless, Boissevain teaches a window further comprising:
a sensor operable to detect an occupancy status on said first side of said privacy window (Fig. 1A shows a presence sensor 410); and
a controller operable to change the power state of said electronic display based on said occupancy status (Page 13, lines 3-9, discloses that the presence sensor changes the privacy capabilities of the window, i.e. when a human is detected the privacy window turns on so the human is not seen from the outside but can see the details outside).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby in view of McManigal to incorporate the teachings of Boissevain to use the presence sensor as disclosed by Boissevain to control the power state of the electronic display because it is natural for someone to want to see the .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Libby in view of McManigal as applied to claim 9 above, and further in view of Basso et al. (US Patent No. 8259178) cited in the IDS filed September 27, 2019, hereinafter Basso.
Claim 16, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 9 above. However, neither Libby nor McManigal explicitly discloses the specific limitation wherein the electronic display has at least two discrete portions and the translucent portion is disposed in the discrete portions.
Regardless, Basso teaches a window wherein said electronic display is comprised of at least two discrete portions (Fig. 9A shows a virtual window display with 2 discrete portions 902, 904), wherein a portion of said translucent portion is disposed between said at least two discrete portions
Libby, McManigal, and Basso are all considered to be analogous to the claimed invention because they are in the same field of windows having video display surfaces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby in view of McManigal to incorporate the teachings of Basso to add at least two discrete portions with the translucent portion disposed between the discrete portions because the discrete portions allow for “a smooth, uninterrupted image spanning” the discrete portions (col. 8, lines 49-60) and the translucent portion allows “a certain level of sunlight in the room” (col. 11, lines 34-42).
Claim 17, Libby as modified by McManigal teaches all of the elements and limitations of the privacy window of claim 9 above. However, neither Libby nor McManigal explicitly discloses the specific limitation wherein said video stream is divided between said at least two discrete portions such that no portion of said video stream appears on more than one of said at least two discrete portions.
Regardless, Basso teaches a window wherein said video stream is divided between said at least two discrete portions such that no portion of said video stream appears on more than one of said at least two discrete portions (Fig. 9A shows a display with at least 2 discrete portions and no portion of the video appears on more than one portion).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Libby in view of McManigal to incorporate the teachings of Basso to show the video stream divided between the discrete portions so that no portion of the video steam appears on more than one discrete portion because “the result is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US Patent No. 9622360 B1) discloses a movable, pivotable digital display that attaches to a window frame for displaying scenes.
Pylkki et al. (US Patent No. 7426804 B2) discloses a specialty window that is adapted to transform to be opaque to receive a display image on the display surface of the window.
Trikha et al. (US Publication No. 2021/0325753 A1) discloses a media display coupled to a window structure, which they call a tandem vision window. The vision window’s tint can be electronically controlled.
Agrawal et al. (US Publication No. 2020/0019033 A1) discloses an insulated glass unit that uses electrochromic elements that allows for variable light transmission.
Hicks (US Patent No. 6358598 B1) discloses a window film that is translucent, self-adhering, and decorative while providing privacy.
Chen et al. (US Publication No. 2020/0168166 A1) discloses a method for controlling the brightness of a mobile display using a light sensor and an acceleration sensor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631